Citation Nr: 1130590	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  09-248 56	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for left knee osteophyte.  

2.  Entitlement to an initial compensable disability evaluation for status post left femur giant cell tumor.  


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & T.K.



ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to November 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA).  

By way of history this case was initially before the Board in November 2010 when it was remanded for additional evidentiary development.  The claim regarding the left knee osteophyte is now ready to be adjudicated.  

The issue of entitlement to an initial compensable disability evaluation for status post left femur giant cell tumor being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected left knee osteophyte is manifested by degenerative changes, flexion to 110 degrees, pain on motion, weakness, and swelling.  There is no evidence of incapacitating episodes. 


CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent, but no higher, for left knee osteophyte have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The claim for a higher initial rating for left knee osteophyte arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  A VCAA notice letter was sent to the veteran regarding the service connection claim in August 2006.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained the Veteran's service treatment records, VA treatment records and afforded the Veteran a VA examination.  The December 2010 examination is adequate to evaluate the Veteran's service-connected left knee osteophyte.  The examiner considered the Veteran's subjective complaints, examined him and set forth pertinent clinical findings.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2010). 

As previously noted, in March 2007, the RO granted service connection for left knee osteophyte.  Because the Veteran appealed the RO's determination at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).

Analysis 

The Veteran asserts that his left knee osteophyte disability is not accurately represented by the current rating.  A review of the record shows that the Veteran is entitled to an initial increased rating to 10 percent under Diagnostic Code 5003.

Degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  However, when the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x-ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  Id. 

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.  

The Veteran was afforded a VA examination in August 2006.  The examiner noted normal range of motion of zero to 140 degrees and full use of the left knee.  There was no evidence of pain, fatigue, lack of endurance or weakness due to repetitive use.  

In August 2007, the Veteran submitted a statement indicating that post knee surgery, he experienced knee pain.  

The Veteran received a VA examination in May 2008.  The examiner noted tenderness, manifested by pain on pressure.  The Veteran reported achiness and stiffness around his left knee.  The Veteran had range of motion from zero to 120 degrees, with pain starting at 120 degrees.  There was no instability noted.      

The Veteran underwent physical therapy for several months starting in October 2008.  A diagnosis of arthritis of the left knee was provided.  The Veteran reported he had stabbing pain in his knee.  He also demonstrated full range of motion of his knee.  

The Veteran was afforded a VA examination in December 2010 and the examiner had the opportunity to review the claims file.  The examiner noted no osteomyelitis, stiffness or heat.  The Veteran reported that he takes Tylenol and Meloxicam for his pain.  The examiner found evidence of weakness and swelling.  While a history of instability/giving way was noted, on physical examination, ligamentous stability was normal and Drawer, Lachman's and McMurray's testing was normal.  The Veteran's left knee had flexion from zero to 110 degrees.  He reported that he did not need any assistance walking.  He had no change in his range of motion due to pain, fatigue, weakness, or lack of endurance.  The examiner reported that the Veteran was able to carry on normal recreational activities, to include driving.  However, he reported difficulty getting in and out of his pickup truck.  The Veteran also reported that he has been able to work without loss of employment.  

The Veteran wrote a statement documenting the symptoms of his left knee.  He stated that he cannot stand for periods longer than five minutes, his knee gives out one to two times a week, he cannot bend and he walks with a limp.  The medical examinations found no evidence of limping.  The December 2010 examiner noted a non-antalgic gait and normal heel, toe and tandem gait.  

A review of the evidence shows that entitlement to an initial rating of 10 percent for the service-connected  left knee osteophyte, but no higher, is warranted.  October 2008 records show evidence of arthritis.  The Veteran has provided credible statements that he experienced knee pain after knee surgery and during the entire appeal period.  While at the time of the VA examination in August 2006, range of motion of the knee was normal, thereafter there is evidence of painful limited motion of the knee.  On VA examination in May 2008, motion was limited to 120 degrees and on examination in December 2010 it was limited to 110 degrees.  In addition, the Veteran's left knee showed evidence of weakness, swelling and pain.  As such, during the entire appeal period limitation of motion has been objectively confirmed by findings such as swelling, pain and painful motion.  Therefore, the Board finds that the Veteran is entitled to a 10 percent evaluation pursuant to Diagnostic Code 5003.

The Veteran is not entitled to an initial rating in excess of 10 percent under Diagnostic Code 5003 for left knee osteophyte, as there is no evidence of incapacitating exacerbations and the Veteran has not missed work due to his disability.  

As for other potentially applicable diagnostic codes, the record does not contain evidence of ankylosis of the left knee, recurrent subluxation, lateral instability or recurrent locking.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5259.  In addition, the Veteran has not shown limitation of flexion to less than 60 degrees or limitation of extension greater than five degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5261.  There is also no evidence of malunion of the tibia and fibula or genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5262-5263.  Therefore, the Veteran's left knee osteophyte has not approximated a 20 percent rating.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, an evaluation higher than 10 percent for the Veteran's service-connected left knee osteophyte is not warranted on the basis of additional functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's left knee is contemplated in the currently assigned 10 percent disability evaluation under Diagnostic Code 5003.  The medical evidence does not show evidence of instability, incoordination or stiffness.  There is no indication of incapacitating episodes and no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.  Therefore, a separate rating under Deluca is not warranted.

Extraschedular 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 
(Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation 
(38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there is a higher rating available under Diagnostic Code 5003, but the Veteran's disability is not productive of such manifestations.  As such, the available schedular evaluation for the disability is adequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected left knee osteophyte under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Therefore, the Veteran is entitled to an initial 10 percent rating, but no higher, for his service-connected left knee osteophyte disability.  

(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial 10 percent rating, but no higher, for left knee osteophyte is granted subject to the regulations pertinent to the disbursement of monetary funds. 

REMAND

The issue of entitlement to an initial compensable disability evaluation for status post left femur giant cell tumor must be remanded in order to comply with the November 2010 Board Remand.  The issue was remanded to afford the Veteran a new VA examination and to obtain outstanding medical records.  Subsequent to the new evidence received, the Veteran was afforded a supplemental statement of the case (SSOC) for the issue of entitlement to an initial compensable disability evaluation for left knee osteophyte.  However, no SSOC was provided for entitlement to an initial compensable disability evaluation for status post left femur giant cell tumor.

The United States Court of Appeals for Veterans Claims (Court) has indicated that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  The Court further indicated that it constitutes error on the part of the Board to fail to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Board finds that it is necessary that the case be remanded, again, to provide the Veteran with adequate notice.

In addition, the Veteran is already rated for his knee disability and while the Veteran was afforded a VA examination to address both issues on appeal, the examiner did not focus on the range of motion of the Veteran's thigh or hip.  Therefore, an updated examination is required to afford the Veteran a separate rating pertaining to his femur. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate with the record all VA treatment record pertaining to the status post left femur disability dated from August 2009 to the present.

2.  Schedule the Veteran a VA examination in order to determine the current severity of the Veteran's status post left femur giant cell tumor.  The examiner should provide findings on range of motion testing with regard to his thigh and his hip.  The examiner should also note the Veteran's subjective complaints of pain and any additional limitation of motion or functional impairment in compliance with Deluca.  The claims file and a separate copy of this remand must be provided to the examiner for review.  

3.  Send the Veteran an SSOC which addresses all evidence associated with the record since the last statement of the case of May 2009.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
K.J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


